Citation Nr: 1029926	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  07-06 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral knee 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The appellant had active service from September 1956 to September 
1958.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
The Veterans claims file is now in the jurisdiction of the 
Montgomery, Alabama RO.

In June 2010, the Veteran was afforded a videoconference hearing 
before the undersigned Acting Veterans Law Judge who was 
designated by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A transcript of 
the hearing is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for tinnitus and 
for a bilateral knee disability are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is required.


FINDING OF FACT

The competent evidence of record does not show that the Veteran 
has had bilateral hearing loss disability at any time during the 
appeal period.   


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was advised of VA's duties to notify and assist in 
the development of the claim.  A January 2006 letter explained 
the evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  While he did not receive notice 
regarding disability ratings and effective dates prior to the 
initial rating decision, a March 2006 letter that accompanied the 
rating decision on appeal provided him with this notice.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A 
December 2006 statement of the case (SOC) and July 2009 
supplemental SOC (SSOC) readjudicated the matter after the 
appellant and his representative responded and further 
development was completed.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA timing defect may be 
cured by the issuance of fully compliant notification followed by 
readjudication of the claim).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  The Veteran's 
pertinent service treatment records (STRs) and post-service 
treatment records have been secured.  In this regard, at his 
hearing, the Veteran testified that he had received a hearing 
test at the VA in Augusta, Georgia about ten years previously.  
VA treatment records that have been associated with the claims 
file dated from May 2001 do not contain a report of a hearing 
test completed in Augusta.  The United States Court of Appeals 
for Veterans Claims (Court) has held that the requirement of 
having a current disability is met "when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim."  McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  If the Veteran 
underwent audiometric testing about ten years ago as alleged, 
then any report of such testing would be dated prior to his claim 
of service connection for bilateral hearing loss (filed in 
September 2005).  Since the June 2009 VA examination report shows 
that the Veteran does not currently have hearing loss in either 
ear, such report would not be relevant to substantiating that the 
Veteran has a current bilateral hearing loss disability.  As will 
be explained in detail below, a current disability is a threshold 
requirement for determining entitlement to service connection.  
Even if such report were obtained, it could not result in a grant 
of the claim.  Therefore, an attempt to obtain this evidence is 
not warranted.  See 38 C.F.R. § 3.159(d) (stating that VA will 
discontinue providing assistance in obtaining evidence if there 
is no reasonable possibility that such evidence would 
substantiate the claim).  The Veteran has not alleged that there 
are any relevant treatment records during the appeal period that 
remain outstanding.

The RO arranged for a VA audiological examination in June 2009.  
The VA examination report indicates that it was based on a review 
of the Veteran's service and post-service treatment reports, and 
that the Veteran's history was taken and recorded.  It includes 
audiometric test results and provides a sufficient rationale for 
the opinion that the Veteran does not have hearing loss by VA 
standards.  Given the foregoing, there is no basis to find that 
this report is inadequate, or that a remand for a new examination 
is required.  38 C.F.R. § 3.159(d); see Barr v. Nicholson, 21 
Vet. App. 303 (2007) (finding that VA must provide an examination 
that is adequate for rating purposes).  

The Board also notes that an RO inquiry to the Social Security 
Administration (SSA) reflects that the Veteran began receiving 
SSA benefits based on a disability onset date of February 1, 
1987.  At the June 2010 hearing, the Veteran testified that he 
had undergone knee surgery in 1987 or 1988; hence, it appears 
likely that he has been receiving SSA disability benefits based 
on a knee disability.  Notably, at the June 2009 VA examination, 
the Veteran reported that he only began noticing hearing loss 
about one year previously.  Therefore, there is no indication in 
the record that the Veteran is receiving SSA benefits as a result 
of hearing impairment and such records would not be relevant in 
adjudicating his claim.  See Golz v. Shinseki, 590 F.3d 1317 
(Fed. Cir. 2010) (finding that SSA records are not relevant when 
a SSA decision is on a completely unrelated medical condition and 
the Veteran makes no allegations that the records may otherwise 
be relevant to the claim for which the Veteran seeks VA 
benefits).  Neither the Veteran nor his representative has 
alleged that SSA records are relevant to the claim being 
adjudicated herein.

Recently, the Court held that at a hearing on appeal, a Veterans 
Law Judge has a duty to explain fully the issues and a duty to 
suggest the submission of evidence that may have been overlooked.  
Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record 
reflects that at the June 2010 hearing the undersigned Acting 
Veterans Law Judge did not fully explain the issue being decided; 
however, the Board finds that the Veteran was not prejudiced by 
this omission.  As noted above, the Veteran received a letter in 
January 2006 that substantially explained what was required to 
substantiate his service connection claim and there is no 
indication that he does not understand what is necessary to 
substantiate his claim.  The December 2006 SOC also provided him 
with notice of the pertinent criteria used to evaluate his claim 
and explained the basis for the decision.  Additionally, the 
record does not indicate that there is any relevant overlooked 
evidence that the Veteran could submit that would aid in 
substantiating his claim; hence, he is not prejudiced by the 
undersigned Acting Veterans Law Judge not having suggested the 
submission of overlooked evidence. 

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  Accordingly, the Board will address the merits of the 
claim.

II.  Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).  Service connection may also be granted for an 
organic disease of the nervous system, such as sensorineural 
hearing loss, when manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High Frequency 
Sensorineural Hearing Loss, Under Secretary for Health, October 
4, 1995.

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any of 
the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 
decibels or greater; the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. § 3.385.
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990). 

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its decision, 
there is no need to discuss, in detail, every piece of evidence 
of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (holding that VA must review the entire record, but does 
not have to discuss each piece of evidence).  Hence, the Board 
will summarize the relevant evidence where appropriate and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

The Veteran asserts that he is entitled to service connection for 
bilateral hearing loss.  He alleges that he has the claimed 
condition due to exposure to loud noise during service, primarily 
exposure to tracked vehicles, to include tank fire, and firing 
his M-1 rifle.  At the June 2010 hearing, he testified that 
following service, his employment included working for General 
Motors for about 15 years, putting moldings on windshields.  When 
he was asked what the noise level was like at that job, he 
replied, "Not real bad.  All of them are noisy."  He further 
stated that he had worked on a farm, during which time his only 
noise exposure was to tractors.  His oral and written testimony 
is considered to be credible.  

The threshold matter that must be addressed here, as with any 
claim seeking service connection, is whether the claimed 
disability is present.  A preponderance of the evidence is 
against a finding that the Veteran has bilateral hearing loss by 
VA standards.  
On February 2008 VA Aid and Attendance or Housebound examination, 
physical examination revealed normal hearing.  The Veteran 
reported that he could hear fairly well.

On June 2009 VA audiological examination, the Veteran reported 
fluctuating hearing loss that improved after "popping" his 
ears, with hearing loss onset about one year before.  He reported 
military noise exposure in the form of gunfire and noise from a 
motor pool, without use of ear protection, and occupational noise 
exposure in the form of employment at General Motors, on the 
assembly line without use of ear protection, for about nine 
years.  He denied any recreational noise exposure.  Audiometric 
testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
25
25
LEFT
25
20
20
30
35

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  The examiner noted that these results 
revealed normal hearing sensitivity for VA purposes, and that, 
"[T]herefore, impaired hearing is not caused by or the result of 
noise exposure in the military."  

The record does not contain any other audiometric reports and the 
Veteran has not alleged that he has had other audiometric testing 
completed during the appeal period.  

With regard to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Additionally, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Here, a determination of whether the Veteran has hearing loss by 
VA standards requires medical testing and is medical in nature.  
Hence, it is not a diagnosis which the Veteran is competent to 
provide.  

In the absence of proof of a present disability, there cannot be 
a valid claim of service connection; thus, it is unnecessary to 
proceed any further with the analysis of whether bilateral 
hearing loss is related to the Veteran's in service noise 
exposure as the preponderance of the evidence of record is 
against a finding that he has bilateral hearing loss by VA 
standards at any time during the appeal period.  McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007); see Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1131, an 
appellant must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation). 

In reaching this decision, the Board has considered the doctrine 
of reasonable doubt, however, as is stated above, the 
preponderance of the evidence is against the appellant's claim, 
and the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.



REMAND

The Board has determined that before it can adjudicate the 
Veteran's claims, additional development is required, as 
described below.

Bilateral Knee Disabilities

The Veteran has testified that he slipped on some ice and fell on 
his knees during service, and that although he did not receive 
any inservice treatment, he has had ongoing knee symptoms since 
that time.  He further testified that he received private 
treatment off and on from 1959 to the 1980s, including treatment 
at Hartselle Hospital.  He underwent surgery on his left knee at 
a VA facility in Kentucky in 1970 and had right knee surgery in 
1987 or 1988 at a VA facility in Augusta.  He also reported 
seeking treatment at a VA facility in Birmingham in 1997.  He 
testified in June 2010 that he currently receives medical 
treatment at VA.  

The above described medical evidence is not currently of record.  
It therefore appears that there may be relevant records in 
existence that have not been associated with the claims file.  On 
remand, an attempt should be made to obtain all relevant reports 
that are not currently of record.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(1), (2), (3); Bell v. Derwinski, 2 Vet. App. 611 
(1992); see also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995).   

Additionally, an RO inquiry to the SSA reflects that the Veteran 
began receiving SSA benefits based on a disability onset date of 
February 1, 1987.  This record does not specify for what 
disability he has been receiving benefits.  As noted, the Veteran 
has reported having right knee surgery in 1987 or 1988; hence, it 
is possible he could be receiving SSA benefits based on this 
disability.  Since SSA records are constructively of record, may 
contain information pertinent to the Veteran's claim, they must 
be secured and associated with the claims file.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992). 

In addition, VA is obliged to provide an examination or obtain a 
medical opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  
A veteran's reports of continuity of symptomatology can satisfy 
the requirement for evidence that the claimed disability may be 
related to service.  Id.  

The Veteran has not yet been afforded an examination of his 
knees.  Under the circumstances, the Veteran should be afforded 
an examination of his knees, to include an etiological opinion.  

Tinnitus

The Board notes that on June 2009 VA examination, the Veteran 
reported that tinnitus had its onset about two years previously 
and that it occurred on a daily basis when he lay on his right 
side.  The examiner concluded that tinnitus was not related to 
the Veteran's service because the reported onset was not relevant 
in time to service and the Veteran was exposed to significant 
noise in his post-service occupation that may have contributed to 
tinnitus.  Subsequent to the VA examination, at the June 2010 
hearing, the Veteran testified that he first started experiencing 
tinnitus on and off during service when he was out on maneuvers 
in Germany.  He reported that the frequency with which he 
experienced tinnitus increased about ten years previously.  

As noted, the Veteran has testified that during service he was 
exposed to noise from tracked vehicles, to include tank fire, and 
firing his M-1 rifle while on maneuvers in Germany.  The 
Veteran's DD Form 214 notes that his military occupational 
specialty was airframe repairman and that he had a sharpshooter 
badge.  His service personnel records also reflect that he served 
in Germany from February 1957 to August 1958.  Hence, his reports 
of noise exposure during service are consistent with the types, 
places, and circumstances of his service.  38 C.F.R. 
§ 3.159(a)(2).  Additionally, the Veteran is competent to provide 
testimony of experiencing ringing in the ears since the symptom 
is capable of lay observation.  Charles v. Principi, 16 Vet. App. 
370, 374 (2002).  As the June 2009 VA examiner's opinion was 
partially based on the Veteran's statement that he did not begin 
experiencing tinnitus until two years previously, and he has 
since clarified that he has been experiencing it on an 
intermittent basis since service but it has been occurring more 
frequently in recent years, the Board finds that another VA 
examination is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. Request that the Veteran identify all 
private treatment for tinnitus and 
bilateral knee disabilities followed by an 
attempt to obtain such records.  Any 
records obtained must be associated with 
the claims file.  Perform all follow up 
indicated and document negative responses.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the Veteran must be notified.  
As required by 38 C.F.R. § 3.159(e), the 
notification letter must (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be taken 
by the RO with respect to the claim; and 
(d) explain that the Veteran is ultimately 
responsible for providing the evidence,.  
The Veteran must then be given an 
opportunity to respond.  

2. Secure any outstanding VA treatment 
records, including treatment records 
reflecting treatment for knee disabilities 
from a VA facility in Augusta in 1987 or 
1988, in Kentucky in 1970, in Birmingham in 
1997, and any other VA treatment records 
identified, other than VA treatment 
received between September 2001 and 
September 2005 at VA facilities in 
Huntsville, Decatur, and the Madison Clinic 
(the reports of which are already currently 
of record).

3. Obtain from SSA copies of any decision 
regarding any claim for SSA disability 
benefits and copies of the record upon 
which any such claim was decided.  If those 
records are unavailable because they have 
been lost or destroyed, it should be so 
noted in the claims file. 

4. Schedule the Veteran for an examination 
of his knees, in order to ascertain the 
nature and etiology of all knee disorders.  
The claims folder and a copy of this 
REMAND should be reviewed by the 
examiner, and the examiner must 
annotate the examination report that 
the claims file was in fact made 
available for review in conjunction 
with the examination.  

For each of the diagnosed knee disorder(s) 
found in either lower extremity, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(i.e., a 50 percent or better probability) 
that the knee disorder was caused by the 
Veteran's service.   

A rationale for any opinion expressed 
should be provided.  If the examiner 
cannot express any of the requested 
opinions, the examiner should explain 
the reasons therefor.  The examiner 
should be notified that the term "at least 
as likely as not" does not mean "within 
the realm of medical possibility."  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  

5. Schedule the Veteran for a VA 
audiological evaluation to determine the 
likely etiology of his tinnitus.  The 
claims folder and a copy of this REMAND 
should be reviewed by the examiner, and 
the examiner must annotate the 
examination report that the claims file 
was in fact made available for review 
in conjunction with the examination.  

The examiner must express an opinion as to 
whether it is at least as likely as not (a 
50 percent or better probability) that 
tinnitus was caused by the Veteran's 
service, and specifically caused by 
exposure to noise trauma therein. 

A rationale for any opinion expressed 
should be provided.  If the examiner 
cannot express the requested opinion, 
the examiner should explain the reasons 
therefor.  The examiner should be notified 
that the term "at least as likely as not" 
does not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

6. Readjudicate the issues remaining on 
appeal.  If either of the determinations 
remains unfavorable to the appellant, he 
should be provided with an SSOC that 
addresses all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  Provide the 
appellant and his representative an 
opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).


______________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


